

Exhibit 10.8


CREDIT ENHANCEMENT AND FINANCING SECURITY AGREEMENT


THIS CREDIT ENHANCEMENT AND FINANCING SECURITY AGREEMENT (the "Agreement") is
made as of May 20, 2010 (the "Effective Date"), by and between GelTech
Solutions, Inc., a Delaware corporation (the "Company"), and Michael Reger (the
"Reger").


WITNESSETH
 
WHEREAS, Reger will be renewing his line of  credit (the "Loan"), in the
principal amount of $2,500,000.00 in favor of  Enterprise Bank (the "Bank")
pursuant to a certain Revolving Line of Credit Loan Agreement between Reger and
the Bank (the "Loan Agreement") and a related Revolving Promissory Note (the
"Note" ) and a Mortgage and Security Agreement (“Mortgage”) (the Loan Agreement,
Note and Mortgage are hereinafter sometimes referred to as the “Loan
Documents”);


WHEREAS, Reger is personally responsible for the Loan;


WHEREAS, the Bank has provided the Loan to Reger on the condition that any
disbursements under the Loan made to Reger must be advanced to the Company for
the business purposes of using such advancement towards the Company’s operating
capital and for the payment of the Company’s direct costs associated with
acquisition of inventory;


WHEREAS, under the Loan Agreement, Michael Cordani (“Cordani”) and Joseph
Ingarra (“Ingarra”) (collectively, Cordani and Ingarra are hereinafter referred
to as the “Company’s Officers”) are Designated Persons authorized to request
advances from the Loan (the “Requested Advances”);


WHEREAS, concurrent with Reger obtaining  the Loan from the Bank, the Company
obtained a revolving line of credit from Reger (“Company’s Credit Line”) and
entered  into a Revolving Line of Credit Agreement (“the Line of Credit
Agreement”) and Revolving Promissory Note (the “Company Note”), which Credit
Line Agreement and Company Note contained substantially similar terms of that of
the Loan Agreement and Note executed by Reger in favor of the Bank
(collectively, the Line of Credit Agreement and the Company Note are hereinafter
sometimes referred to as the (“Company Loan Documents”);


WHEREAS, under the terms of the Company Loan Documents, when the Requested
Advances are made from the Loan by the Company’s Officers, the Requested
Advances would be advanced to the Company and the Company would be obligated
under the Company Note to repay Reger pursuant to the terms of the Line of
Credit Agreement;


WHEREAS, as a condition precedent to the Bank making the Loan, Reger was
required to cause  MR 1011, LLC, a Florida limited liability company, owned
wholly by Reger (“MR 1011”),  to enter into the Mortgage with the Bank;
 
 
1

--------------------------------------------------------------------------------

 


WHEREAS, the Mortgage granted a first-priority security interest in certain real
property as described and set forth on Exhibit “A”) as collateral for the making
of the Loan and repayment of the Note (the “Pledged Collateral”);


WHEREAS, in addition to the Pledged Collateral, the Loan Documents required
Reger to make further security obligations in favor of the Bank in the form of
affirmative covenants which restricted the use of the Pledged Collateral and
further burdened Reger with continual reporting obligations to the Bank  (the
“Affirmative Obligations”);


WHEREAS, as a condition precedent for the Bank to renew the Loan with Reger and
in accordance with the terms of this Agreement, Reger has reaffirmed the
continual  Mortgage  on the Pledged Collateral and  the Affirmative Obligation
set forth in the Loan Documents; and


WHEREAS, as consideration for Reger to  grant, in favor of the Bank,
a  continued security interest in the Pledged Collateral and the agreed  upon
continued Affirmative Obligations set forth in the Loan Documents, the Company
has agreed, upon the terms and conditions set forth herein, to (i) issue Reger
150,000 shares of common stock, par value $ .001 per share (the "Common Stock"),
(ii) pay a Loan Acquisition Fee (as described below), (iii) issue
150,000  common stock warrants with a strike price of $1.50 a share (the
“Warrant”), attached as Exhibit “B” and (iv) enter into the Renewal Revolving
Promissory Note and the Modification Of  Revolving Line Of Credit Loan
Agreement, attached as Exhibit “C” (collectively, the Renewal Promissory Note
and the Modification Of Revolving Line Of Credit Loan Agreement are hereinafter
referred  to as the “Renewal Company Loan Documents”).


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the Company and Reger agree as follows:
 
1.    CONSIDERATION.


1.1  
PLEDGE DOCUMENTS. In consideration of the Company’s issuance of the Common
Stock, the Warrant  and payment of the Loan Acquisition Fee (as defined in
Section 1.2 below), Reger hereby agrees that he shall, or he shall cause MR
10011, as the case may be, at Closing (as defined in Section 2.1 below), execute
and deliver, in favor of the Bank, whatever documentation the Bank reasonably
requires in connection with the renewal of the Loan, including but not limited
to executing the Renewal Revolving Promissory Note,  Modification of Revolving
Line of Credit Loan Agreement and Mortgage Modification Agreement (collectively,
the “Renewal Loan Documents”).



1.2  
 ISSUANCE OF COMMON STOCK AND STOCK WARRANTS AND PAYMENT OF LOAN AQUISITION FEE.
In consideration of Reger causing MR 1011 to execute the Mortgage Modification
Agreement in favor of the Bank and providing to the Bank an additional security
for payment of the Note through Reger’s  continued Affirmative Obligations
contained in the Loan Documents and the Renewal Loan Documents), the Company
hereby agrees that it shall at Closing (as defined in Section 2.1 below) (a)
issue to the Reger the Common Stock; (b) pay Reger a cash fee (the "Loan
Acquisition Fee") in the amount of $60,000.00, (c) issue the Warrant and (d)
enter into and execute the Renewal Company Loan Documents.

 
 
2

--------------------------------------------------------------------------------

 
 
2.     THE CLOSING.


2.1
CLOSING DATE. The parties agree to effect the transactions contemplated hereby
(the "Closing") contemporaneously with the execution of this Agreement, which
Closing shall be contemporaneous with the closing of the renewal of the Loan
with the Bank.



2.2
CLOSING DELIVERABLES. (a) At the Closing, the Company shall deliver, or cause to
be delivered, as the case may be, to Reger: (i) an executed copy of this
Agreement; (ii) a Board Resolution executed by the Board of the Directors of the
Company and (iii) the Loan Acquisition Fee (iv) the Renewal Company Loan
Documents and (v) pay all Initial Expenses (as defined in Section 5 below). (b)
At the Closing, Reger shall deliver or cause to be delivered to the Company
(i)  an executed copy of this Agreement and (ii) Reger shall, or Reger shall
cause, as the case may be, to deliver to the Bank duly executed copies of all
documents required to the renew the Loan, as reasonably may be required by the
Bank.



3.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY. The Company hereby
represents warrants and covenants to REGER and agrees as follows:



3.1
CORPORATE POWER. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware and is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on the Company’s business, properties, or financial condition.
The Company has all requisite corporate power and authority to execute and
deliver this Agreement and all agreements related to the renewal of the
Company’s Credit Line and to carry out and perform its obligations hereunder and
thereunder. The Company has all requisite corporate power and authority to issue
the Common Stock and pay the Loan Acquisition Fee.



3.2
AUTHORIZATION. This Agreement has been duly authorized, executed and delivered
by the Company. All corporate action on the part of the Company and its
shareholders, directors and officers necessary for the authorization, execution
and delivery of this Agreement, the execution of the agreements related to the
Loan, the issuance of the of Common Stock, the issuance of the Warrant, the
consummation of the other transactions contemplated hereby and the performance
of all the Company's obligations hereunder have been taken. This Agreement
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, (ii)
rules of law governing specific performance, injunctive relief and other
equitable remedies, and (iii) the limitations imposed by applicable federal or
state securities laws. The shares of Common Stock issued to Reger have been duly
authorized.

 
 
3

--------------------------------------------------------------------------------

 
 
3.3
GOVERNMENTAL CONSENTS. All consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with, any
governmental authority, required on the part of the Company in connection with
the valid execution and delivery of this Agreement, the offer and issuance of
the Common Stock have been obtained and will be effective at the Closing, except
for notices required or permitted to be filed thereafter with certain state and
federal securities commissions, which notices shall be filed on a timely basis.



3.4
LITIGATION. There is no proceeding involving Company pending or, to the
knowledge of Company, threatened before any court or governmental authority,
agency or arbitration authority which would prohibit the Company from entering
into this Agreement or the Company Loan Documents or any document or
undertakings related thereto.



3.5
NO CONFLICTING AGREEMENTS. There is no charter, bylaw, stock provision,
partnership agreement or other document pertaining to the organization, power or
authority of Company and no provision of any existing agreement that would be in
conflict with this Agreement or the Company Loan Documents or any document or
undertakings related thereto.



3.6
USE OF PROCEEDS FROM LOAN. The Company shall use the proceeds of the Company’s
Credit Line solely for working capital of the Company and to acquire inventory
in strict compliance with the Company Loan Document/ Renewal Company Loan
Documents.

 
4.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF REGER. Reger hereby represents
warrants and covenants to Company and agrees as follows:



4.1
AUTHORIZATION. This Agreement has been duly authorized, executed and delivered
by Reger.  The execution of this Agreement and the agreements related to the
Loan and all Loan Documents/Renewal Loan Documents constitute a legal, valid and
binding obligation of Reger enforceable against Reger in accordance with its
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies, and (iii) the
limitations imposed by applicable federal or state securities laws.



4.2
LITIGATION. There is no proceeding or litigation involving Reger pending or, to
the knowledge of Reger, threatened before any court or governmental authority,
agency or arbitration authority which would prohibit Reger from entering into
this Agreement or the Loan Documents.



4.3
USE OF PROCEEDS FROM LOAN. Reger shall use the proceeds of the Loan in strict
compliance with the Loan Documents/Renewal Loan Documents.

 
 
4

--------------------------------------------------------------------------------

 
 
5 
REIMBURSEMENT OF PAYMENTS IN CONNECTION WITH LOAN DOCUMENTS AND THIS AGREEMENT.
(a) The Company hereby agrees to pay to Reger (i) all reasonable and documented
costs and expenses (including closing costs and reasonable legal expenses
associated with the Loan) incurred or expended by Reger in connection with (x)
Reger’s negotiation, drafting and execution of this Agreement, the Renewal Loan
Documents, the drafting and negotiation of the  Renewal Company’s Loan Documents
and any agreements relating to its obligations under this Agreement,  and
Reger’s review of all documents in connection with the Loan, or renewal of the
Loan (the "Initial Expenses") and (y) the Bank's taking any action against Reger
to enforce the Bank's rights under the Mortgage or any one of the Loan Documents
in the event that the cause of action is related to a default by the Company on
its obligation under the Company Loan Documents (together with the Initial
Expenses, the "Expenses"). Notwithstanding the foregoing or anything else to the
contrary in this Agreement, the Company shall not be required to reimburse Reger
for Expenses that Reger would not have incurred but for  Reger's failure to
satisfy the terms and conditions of this Agreement or the Mortgage and that such
failure is not a result of default of an obligation by the Company under the
Company Loan Document/Renewal Company Loan Documents; (b) Each payment to be
made by the Company hereunder shall be due within fifteen (15) days of the
receipt by the Company of a request for reimbursement from Reger;
notwithstanding the foregoing, the Company shall reimburse Reger for the Initial
Expenses on day of the Closing; (c) All payments payable by the Company
hereunder shall be made in immediately available funds to an account that Reger
shall designate from time to time in writing to the Company. Payments due shall
be made with interest thereon from the due date until payment thereof by the
Company, at the Prime Rate offered by the Bank, plus 5%, and in effect as such
due date. For the avoidance of doubt, the due date for any reimbursement request
shall be fifteen (15) days after the date of a written reimbursement request
made by Reger and (d) the Company shall make the payments specified above even
if there is a dispute about whether the Bank is or was entitled to take any
action to enforce its rights under the Mortgage or any one of the Loan Document.

 
6.      MISCELLANEOUS.
 
6.1
 BINDING AGREEMENT; NON-ASSIGNMENT. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors. This
Agreement is not assignable without the express written consent of both parties,
which consent may be withheld for any reason. Nothing in this Agreement, express
or implied, is intended to confer upon any third party any rights, remedies,
obligations, or liabilities under or by reason of this Agreement except as
expressly otherwise provided in this Agreement.



6.2.
 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the transferees, successors, assigns, heirs, beneficiaries,
executors, administrators, partners, agents, employees, and representatives of
each party hereto.



6.3
 GOVERNING LAW. This Agreement shall be governed by and construed under the laws
of the State of Florida, irrespective of any contrary result otherwise required
under the conflict or choice of law rules of Florida.

 
6.4
 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

 
 
5

--------------------------------------------------------------------------------

 
 
6.5
  TITLES AND SUBTITLES. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.


6.6
 NOTICES. Any notice required or permitted under this Agreement must be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit with the United States Post Office, postage prepaid, if to the Company,
addressed to Joseph Ingarra, Chief Operating Officer, GelTech Solutions, Inc. at
1460 Park Lane South Suite 1, Jupiter, Florida 33458, with a copy to Michael
Harris at 1555 Palm Beach Lakes Blvd. Suit 310, West Palm Beach, Florida
33401  or to Michael Reger 777 at Yamato Road Suite 300, Boca Raton, Florida
33431 with a copy to David W. Jamison, Jr. Esq. at 7501 Red Bay Place, Coral
Springs, Florida 33065 or at such other address as a party may designate by ten
days' advance written notice to the other party.


6.7
 MODIFICATION; WAIVER. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and Reger


 
6.8
  FURTHER ASSURANCES. The parties shall take such further actions, and execute,
deliver and file such documents, as may be necessary or appropriate to
effectuate the intent of this Agreement.

 
6.9
 CONSTRUCTION. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any references to any
federal, state, local or foreign statute or law shall also refer to all rules
and regulations promulgated thereunder, unless the context otherwise requires.
Unless the context otherwise requires: (a) a term has the meaning assigned to it
by this Agreement; (b) forms of the word "include" mean that the inclusion is
not limited to the items listed; (c) "or" is disjunctive but not exclusive; (d)
words in the singular include the plural, and in the plural include the
singular; (e) provisions apply to successive events and transactions; (f)
"hereof", "hereunder", " herein" and " hereto" refer to the entire Agreement and
not any section or subsection; and (g) "$" means the currency of the United
States.


6.10.
ENTIRE AGREEMENT. This Agreement and the Exhibits hereto constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and no party will be liable or bound to the other in any manner
by any representations, warranties, covenants and agreements other than those
specifically set forth herein.


6.11
  VENUE. The parties irrevocably submit to the exclusive jurisdiction of the
courts of State of Florida located in Palm Beach County and federal courts of
the United States for the Southern District of Florida in respect of the
interpretation and of the provisions of this Agreement and in respect of the
transactions contemplated hereby.


 6.12
 SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC. All representations,
warranties and  covenants  made  by  Reger  or
the  Company  herein  or  in  any  certificate  or other instrument delivered by
and  pursuant hereto or in connection herewith, shall  be deemed to have been
relied  upon  by  all parties hereto, and shall survive
throughout  the  term  of  this  Agreement and  for two years thereafter
regardless of any investigation made by  or on behalf of any party hereto.


6.13
 PERFORMANCE. Time is of the essence in this Agreement.

 
 
 
6

--------------------------------------------------------------------------------

 
 
This Agreement is signed and delivered on the date and year first above set
forth in which may be executed in multiple counterparts each of which shall be
an original.
 

  GELTECH SOLUTIONS, INC, a Delaware Corporation          
 
By:
/s/ Michael Cordani       Name: Michael Cordani       Title: Chief Executive
Officer          


 
By:
/s/ Michael Reger      
Michael Reger
 

 
 
 
 
7